Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 25, 2014

                                          No. 04-14-00489-CV

                               IN RE SANTIKOS THEATERS, INC.

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On July 11, 2014, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on July 25th, 2014.


                                                                   _____________________________
                                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
  This proceeding arises out of Cause No. 2013CI00521, styled Mario Acevedo v. Santikos Theaters d/b/a The
Mayan Palace 14, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Richard Price
presiding.